Citation Nr: 0809922	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent prior to January 12, 2005 for Osgood-Schlatter's 
disease, right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, and to a separate, additional, compensable evaluation 
in excess of 10 percent for instability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, prior to and from January 12, 
2005.  

2.  Entitlement to a separate, compensable evaluation for 
Osgood-Schlatter's disease, left knee, prior to September 20, 
2004, and to an increased initial evaluation in excess of 10 
percent effective September 20, 2004, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a 
June 2002 rating decision, the RO continued a 10 percent 
evaluation for bilateral Osgood-Schlatter's disease of the 
knees.  The veteran perfected timely substantive appeal to 
the claim for an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease in August 2004.  

After the veteran perfected his substantive appeal in August 
2004, the RO twice increased the evaluation for Osgood-
Schlatter's disease.  First, by a rating decision issued in 
October 2004, the RO assigned a separate, compensable, 10 
percent evaluation for each lower extremity for veteran's 
bilateral Osgood-Schlatter's disease, effective September 20, 
2004.  The Board notes that the 10 percent evaluation already 
in effect for bilateral Osgood-Schlatter's disease was 
presumed to have been assigned for the right knee.  Thus, the 
separate evaluation assigned for left knee disability, 
beginning September 20, 2004, may be viewed as an initial 
evaluation for left knee disability.  If so, then the 
veteran's appeal for an increased evaluation for left knee 
disability requires appellate review of the evaluation 
assigned prior to September 20, 2004 under Fenderson v. West, 
12 Vet. App. 119 (1999), which requires consideration of 
staged ratings.  

The veteran's contention  that the increased evaluation 
should be effective as of March 20, 2001, the date of receipt 
of his claim for an increased evaluation.  This statement may 
be interpreted as a disagreement with the effective date of 
the increased rating, or as a claim for a compensable 
evaluation prior to September 20, 2004.  The latter 
interpretation is more favorable to the veteran, as that 
claim is clearly encompassed within the appeal already 
perfected by the veteran.  Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

Next, the RO granted an increased evaluation for the 
veteran's right knee disability, by granting a separate, 
compensable, 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and a separate, compensable 10 percent 
evaluation for instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective from January 12, 2005, by a 
rating decision issued in March 2006.  The RO notified the 
veteran and his representative that the right knee evaluation 
constituted a partial grant of benefits.  The RO properly 
notified that veteran that this claim remained on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  However, the RO apparently 
determined that the claim for a compensable evaluation for 
left knee disability prior to September 20, 2004, did not 
remain on appeal.  

The veteran was not informed that the period of appellate 
review would be calculated differently for the left knee than 
for the right knee, nor was his representative so informed.  
The RO requires that the veteran separately perfect timely 
substantive appeal as to the evaluation assigned for left 
knee disability prior to September 20, 2004, but did not 
require that the veteran perfect substantive appeal 
separately for the evaluation assigned from January 12, 2005 
for the right knee.  In this case, the Board declines to 
treat the applicable period for appellate review of one knee 
differently than the other knee, where the initial claim 
underlying the substantive appeal was for a unified rating 
for a bilateral disability.  

The appeals for an increased evaluation in excess of 10 
percent for Osgood-Schlatter's disease, left knee, under DC 
5003, from September 20, 2004, and to an increased evaluation 
for right knee disability in excess in excess of 10 percent, 
from September 20, 2004, for instability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (DC), and in excess of 10 
percent under 38 C.F.R. § 4.71a, DC 5003, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The veteran manifested symptoms of residuals of Osgood-
Schlatter's disease in each knee prior to September 20, 2004.

2.  Resolving reasonable doubt in the veteran's favor, the 
medical evidence demonstrates some instability of the right 
knee as early as September 20, 2004, but the veteran's own 
testimony that the right knee giving way twice in the two-
and-a-half years prior to the hearing is unfavorable to a 
finding of compensable instability prior to that date.

3.  There is no objective medical evidence of instability, 
locking, subluxation, or giving way of the left knee prior to 
September 20, 2004, and the veteran's testimony is 
unfavorable to a compensable evaluation for instability, left 
knee, during that period.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral Osgood-Schlatter's disease 
warrants assignment of a compensable, separate 10 percent 
evaluation of the left knee and a compensable, separate 10 
percent evaluation for the right knee prior to September 20, 
2004, but no higher evaluation for either knee or additional 
compensable evaluation for either knee is warranted prior to 
that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

2.  A compensable, 10 percent evaluation for service-
connected instability, right knee, is warranted from 
September 20, 2004, with resolution of doubt in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO advised the veteran of the evidence 
required to substantiate a claim for an increased rating for 
knee disability in June 2001, a few months after the March 
2001 claim, and prior to any adjudication.  The veteran 
thereafter identified providers who had treated him, and 
submitted private clinical records.  The veteran submitted 
additional evidence and argument.  The veteran's arguments, 
including his June 2003 notice of disagreement, demonstrate 
that he was aware that range of motion, instability, and 
effects of knee disease on his daily life would be 
considered.  The June 2003 notice of disagreement describes 
such symptoms as gait problems, pain, swelling, locking, 
redness, limitation of range of motion, weakness, fatigue, 
exacerbations, and effects on the veteran's income, 
employment, and life.  The veteran's testimony at his 
September 2004 personal hearing also demonstrates that he was 
aware of each criterion applicable to evaluation of his knee 
disabilities.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The record demonstrated that the veteran addressed each of 
the rating criteria and the effect on his life both in his 
written statements and in his September 2004 personal 
hearing.  Therefore, the Board finds that, although the 
decision in Vazquez-Flores v. Peake had not yet been issued, 
the veteran demonstrated personal knowledge as to each of the 
criteria that this decision  requires veterans be notified 
of.  The veteran had a meaningful opportunity to participate 
in the adjudication of the claim addressed in this decision 
such that essential fairness was assured.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran was afforded two VA examinations 
relevant to this portion of the claim.  He identified several 
providers, including Dr. R.C., from whom the veteran also 
submitted a statement.  The veteran also identified a Dr. 
Gaskin, who responded that he had retired and could not 
provide records because he had sold his practice, and Dr. 
Grogan, who provided a statement.  The veteran stated, in a 
videoconference hearing in February 2008, that he had 
recently applied for Social Security Administration (SSA) 
benefits, and that SSA had not yet conducted clinical 
examinations or reviewed his case, so no SSA record existed 
yet during the period ending September 20, 2004, the only 
period addressed in this decision.  The veteran testified at 
his hearing that one additional physician he had identified, 
Dr. Rosser, was no longer practicing, and requested that 
additional VA records be obtained.  Those records were 
obtained and are associated with the claims file.  

The veteran was afforded two VA examinations applicable to 
the relevant period, the records he identified were 
requested, his VA clinical records were obtained, and he 
testified in a personal hearing at the RO.  In addition, he 
submitted private medical statements and his own statements 
on his behalf.  

The Board notes that the record has been developed to the 
point where it is possible to make a decision on the issues 
during the time periods specified in the Order of this 
decision; post-September 2004 records are not relevant to 
this portion of the decision.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for evaluation in excess of 10 percent prior to 
September 20, 2004 
for right and left knee disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The regulations pertaining to evaluation of knee disabilities 
are complex.  In this case, the veteran has been granted a 10 
percent evaluation for each knee, prior to September 20, 
2004, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  DC 
5003, which provides the criteria for evaluating degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by radiologic findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003 further 
states that, where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical nature of the particular 
disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

Additionally, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart, 21 Vet. App. 510.

1.  Evaluation of bilateral Osgood-Schlatter's disease prior 
to September 20, 2004

In this case, the veteran was granted service connection in 
1969 for a disability which affects each tibial tuberosity, 
and that disability was evaluated as 10 percent disabling, by 
analogy to another disorder, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003, and that 10 percent evaluation 
remained in effect, unchanged, for more than 30 years, when 
the veteran submitted his 2001 claim for an increased 
evaluation for bilateral Osgood-Schlatter's disease.  

The current version of DC 5003 provides that a 10 percent 
evaluation is to be assigned for each joint affected by 
arthritis, if there is radiologic confirmation of arthritis.  
In this case, the disability the veteran incurred in service, 
Osgood-Schlatter's disease, does not affect the knee joint as 
a whole.  Rather, Osgood-Schlatter's disease affects the 
growth center (apophysis) that forms the tibial tubercle.  
Stedman's Medical Dictionary 519 (27th ed. 2000).  

The June 2003 VA radiologic examination, for example, 
discloses that there is minimal irregularity of the left 
tibial tubercle.  The radiologic report does not describe the 
right tibial tubercle, but the veteran underwent a right knee 
operative procedure in service.  Therefore, the Board assumes 
that there are post-operative residuals as to the right 
tibial tubercle.  Thus, the clinical records objectively 
confirm that there are residuals of the disorder diagnosed in 
service in both the right knee and the left knee.  

In its June 2002 rating decision, the RO denied a separate, 
compensable, 10 percent evaluation for left knee Osgood-
Schlatter's disease on the basis that there was no radiologic 
evidence of arthritis.  While that finding is technically 
correct, as noted above, the veteran's Osgood-Schlatter's 
disease disability is rated by analogy.  The radiologic 
evidence does show irregularity of the tibial tubercle, left 
knee.  Thus, the Board finds that the radiologic evidence, 
together with the in-service treatment evidence, establishes 
objective residuals of involvement of each knee.  The Board 
finds, therefore, that the veteran is entitled to a 10 
percent evaluation for each knee for Osgood-Schlatter's 
disease, which represents an increased evaluation in excess 
of 10 percent, prior to September 2004.  

This decision grants a 10 percent evaluation for Osgood-
Schlatter's disease, right knee, and a separate, compensable, 
10 percent evaluation for Osgood-Schlatter's disease, left 
knee, under 38 C.F.R. § 4.71a, DC 5003, prior to September 
20, 2004.  The Board must, therefore, consider whether the 
veteran is entitled to an evaluation in excess of 10 percent 
for either knee, prior to September 20, 2004.  

2.  Right knee evaluation in excess of 10 percent prior to 
September 20, 2004

The veteran's May 2002 VA examination discloses that the 
veteran reported complaints of pain, weakness, stiffness, 
instability, weakness, fatigue, and lack of endurance.  The 
veteran used a cane for ambulation.  He stated that he used 
the cane to provide right knee stability.  The veteran's 
posture was normal.  His gait demonstrated a limp on the 
right side.  There was mild prominence of both the right and 
left tibial tubercles.  There was weakness of the right leg 
with muscle testing on physical examination.  The examiner 
concluded that the veteran did not make maximum effort in the 
performance of muscle strength testing in the right leg.  The 
veteran had full extension to 0 degrees in the right knee and 
flexion to 140 degrees in the right knee.  The drawer test 
was within normal limits and McMurray's test was also within 
normal limits.

The examiner found no impairment of range of motion weakness, 
lack of endurance, or incoordination in the right knee.  The 
rights patella was in the normal position.  On radiologic 
examination, there were mild osteoarthritic changes involving 
the tibial plateau and moderate changes involving the 
pretibial tuberosity consistent with Osgood-Schlatter's 
disease.  The physician concluded that the effect of the 
service-connected right knee disability on the veteran's 
usual activity and daily occupation was such that his ability 
to stand and walk were limited because of pain in both knees.

In May 2002, the veteran reported, during evaluation for 
evaluation by physical medicine and rehabilitation (physical 
therapy) that his right knee was weak and that he had fallen 
numerous times.  A standard cane was issued.  In July 2002, 
the veteran did not have a full range of motion of the right 
knee and there was swelling of the left knee.  September 2003 
VA outpatient treatment records disclose that the veteran was 
status post patellar tendinitis, bilaterally, which the 
examiner described as "not severe."  

VA outpatient treatment records dated from September 2003 
through July 2004 reflect that the veteran was treated on 
numerous occasions for back pain, depression, and 
cardiovascular disease, among other disorders, but do not 
disclose that the veteran reported falling, instability, 
exacerbations, or other changes in knee symptomatology.

At his personal hearing conducted in August 2004, the veteran 
reported that he had a limp with his right knee and that he 
had almost constant pain, exacerbated by a most types of 
movement or use.  When asked if his right knee was unsteady, 
the veteran testified that it bent backwards once, several a 
years ago, and that it was loose from side to side and that 
it was stiff and locked up frequently.  When asked whether he 
had ever fallen because his knee gave way, he said that a 
fall because his right knee had given way last occurred 
within the last year and a half prior to the hearing, as well 
as a fall about a year before it that.  He stated that those 
records would be with the physician he saw for 22 years whose 
records were unavailable.  The veteran had a right knee 
brace, which he stated was not very effective. 

VA examination of the right knee conducted in September 2004 
disclosed range of extension to 0 degrees and range of motion 
to 120 degrees in flexion with pain occurring at 120 degrees 
of flexion.  There was a scar measuring 6.5 cm by .25 cm.  
This scar was not symptomatic.  The examiner concluded that 
the veteran's range of motion was additionally limited by 
pain and lack of endurance but that range of motion on the 
right was not additionally limited by fatigue, weakness, or 
incoordination.  Examination off the right knee revealed 
"locking" pain and crepitus.  The examiner stated that there 
was no instability, but did not describe specific testing.

On VA examination conducted in January 2005, the veteran had 
slight instability of the right knee on both drawer and 
McMurray's testing.  

Instability was objectively demonstrated in January 2005, and 
that the examiner stated that there was creipitus and 
"locking" pain in September 2004, but the examiner did not 
specifically describe testing for instability at that 
examination.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that a separate, compensable, 10 
percent evaluation for instability was warranted from 
September 20, 2004.

However, the veteran is not entitled to a 10 percent 
evaluation for instability prior to September 20, 2004.  In 
particular, the veteran testified, at his August 2004 
personal hearing, that he had fallen twice in the two-and-a-
half years prior to the hearing.  Although the veteran stated 
that his knees were "loose," there is no objective 
confirmation of instability of the right knee prior to the 
September 2004 VA examination, other than the veteran's 
testimony that his knees, including the right knee, were 
"loose" and that he used a can for "stability."  The 
veteran's testimony is certainly competent, as he is able to 
say what he experienced.  However, his testimony and 
statements that his knees were "loose" is not equivalent to 
a medical determination that there was instability as defined 
for purposes of evaluation under DC 5257.  

Certainly, the veteran's testimony establishes that he had 
right knee pain, and that the knee was sometimes stiff and 
sometimes swollen, especially with use.  These descriptions 
do not, without some supporting evidence, establish that the 
right knee was unstable.  In particular, the Board notes that 
the clinical evidence related to a fall the veteran sustained 
in July 2002, during the pendency of this claim, occurred 
because he lost his grip on his cane, due to failure of hand 
grip related to cardiovascular disease and cardiovascular 
accidents resulting in neurological problems, including 
bilateral weakness of the upper extremities.  

The veteran himself testified that he fell about two times in 
the two-and-a-half years prior to the hearing.  This is 
unfavorable to a finding that the criteria for instability at 
a compensable level were met.  Moreover, this same evidence 
establishes that the veteran's instability does not meet the 
criteria for an evaluation in excess of 10 percent for 
instability prior to September 20, 2004, since the veteran 
himself testified to only very infrequent giving way of the 
right knee.

Additionally, the evidence establishes that the veteran had 
limitation of motion of the left knee at times, but there was 
no limitation of flexion or extension, or overextension, to 
warrant a compensable evaluation under DC 5260 or 5261.  
Without compensable limitation of range of motion, a 10 
percent schedular evaluation is the maximum evaluation 
available under DC 5003 for arthritis of one joint.  

The evidence establishes that the veteran does not have 
objective findings of subluxation or locking.  He does not 
have loose, symptomatic or postoperative semilunar cartilage.  
He does not have a tender or painful scar.  The Board is 
unable to find any applicable Diagnostic Code which would 
warrant application of an additional, separate, compensable 
10 percent evaluation or an evaluation in excess of the 20 
percent currently assigned for the two right knee 
disabilities under DC 5003 and DC 5257.  The preponderance of 
the evidence is against a compensable evaluation for 
instability prior to September 20, 2004 for instability.  

3.  Left knee evaluation in excess of 10 percent prior to 
September 20, 2004

The veteran's May 2002 VA examination discloses that the 
veteran reported complaints of pain, weakness, stiffness, 
instability, or walking, fatigue, and lack of endurance.  The 
veteran used a cane for ambulation.  He stated that he used 
the cane to provide decrease left knee pain.  He demonstrated 
a limp on the right side.  There was mild prominence of both 
the right and left pretibial tubercles.  The examiner noted 
weakness of the right leg with muscle testing on physical 
examination, but did not note weakness of the left leg on 
physical examination.  There was mild prominence of the left 
tibial tubercle.  

The veteran had full extension to 0 degrees in the left knee 
and flexion to 140 degrees in the left knee.  The drawer test 
was within normal limits and McMurray's test was also within 
normal limits.  The examiner found no impairment of range of 
motion weakness, lack of endurance, or incoordination.  The 
patella was in the normal position.  On radiologic 
examination, there were moderate sclerotic and hypertrophic 
changes involving the pretibial tuberosity consistent with 
law as the-Schlatter's disease.

VA radiologic examination of the left knee conducted in 
September 2004 is interpreted as revealing no subluxation, 
and joint effusion, or unusual arthritic or degenerative 
change.  

VA examination conducted in September 2004 disclosed that the 
veteran's left knee range of extension was to 0 degrees, and 
his range of flexion was to 140 degrees, without objective 
manifestations off pain.  As at the May 2002 examination, the 
drawer test and McMurray's test of the left knee were within 
normal limits.  Examination of the left knee revealed 
"locking" pain.  The examiner stated that the effect of the 
disability on the veteran's usual occupation was limited 
bending of the knees.  The examiner concluded that range of 
motion was limited by pain on the left and that this was the 
major functional impact of the disease.  The examiner's 
description and conclusion establish that the subjective 
complaint the veteran described as "locking" represented 
limitation of motion.

At his personal hearing conducted in August 2004, the veteran 
testified, as to his left knee, that it was overused because 
he had put his weight on it for so many years.  He stated 
that it now hurt to put weight on the left knee, similar to 
tennis elbow.  He stated that he had recently gone to the 
emergency room and been told to rest the left knee for a few 
days, and that helped.  The veteran testified that the left 
knee had more swelling than the right knee and was not as 
loose as the right knee.  He stated that the pain in the left 
knee was as bad as or worse than the pain in the right and 
that the left knee would lock up more frequently with use.  
The veteran had a right knee brace but not a left knee brace.

The evidence establishes that the veteran had limitation of 
motion of the left knee at times, but there was no limitation 
of flexion or extension, or overextension, to warrant a 
compensable evaluation under DC 5260 or 5261.  Without 
compensable limitation of range of motion, a 10 percent 
schedular evaluation is the maximum evaluation available 
under DC 5003 for arthritis of one joint.  The Board finds 
that the maximum schedular evaluation of 10 percent under DC 
5003 encompasses the veteran's pain.  38 C.F.R. § 4.40, 4.45, 
4.59; VAOPGCPREC 09-98.  

The evidence establishes that the veteran did not have 
instability of the left knee, and that, to the extent that he 
had "locking" of the left knee other than stiffness and 
inability to bend the left knee beyond a certain point, that 
"locking" did not result in giving way of the left knee or 
otherwise causing the veteran to fall.  The evidence does not 
establish that the veteran met the criteria for a compensable 
evaluation under any other applicable diagnostic code.  DC 
5258, 5259, 5262, 5263.  The Board notes that the veteran 
testified that he was seen at an emergency room for an 
exacerbation of pain in the left knee, but his testimony 
establishes that no finding or diagnosis at that time would 
establish that he would meet any criterion for an evaluation 
in excess of 10 percent, since there were no additional 
findings other than that the veteran should rest the left 
knee, and the veteran's pain and limitation of motion are 
encompassed within DC 5003, for which the maximum schedular 
evaluation is in effect.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the veteran's service-
connected left knee disability prior to September 20, 2004.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim has been granted to the maximum extent authorized.  
 


ORDER

A compensable, 10 percent evaluation for service-connected 
instability, right knee, is granted from September 20, 2004; 
the appeal for an evaluation in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 or an evaluation in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 prior to January 12, 2005 is granted to this extent 
only.

A compensable, separate, 10 percent evaluation for Osgood-
Schlatter's disease, left knee, in addition to a compensable, 
10 percent evaluation for Osgood-Schlatter's disease, right 
knee, prior to September 20, 2004, is granted, subject to law 
and regulations governing the effective date of an award of 
momentary compensation; the appeal is granted to this extent 
only.  

, 
REMAND

The veteran contended, at an RO hearing conducted in November 
2005 and at hearing before the Board conducted in February 
2008, that his right and left knee disabilities greatly 
increased in severity following his January 2005 VA 
examination, and that the May 2006 was not adequate.  The 
veteran further contends that his bilateral knee disability 
has increased in severity since that examination.  The 
veteran further contends that an evaluation should not be 
considered on appellate review without his clinical records 
since January 2006, which are the most recent records 
associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A., 5107 (West 2002 & Supp. 2007), and 
implementing regulations, including 38 
C.F.R. § 3.159 (2007).  The notice should 
include an explanation as to the 
information or evidence needed to 
determine an effective date and a 
disability rating, including criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Each item of notice described 
in this paragraph should be issued prior 
to issuance of a supplemental statement of 
the case (SSOC).  

2.  The veteran's current VA clinical 
records from January 2006 to the present 
should be obtained, including reports of 
any diagnostic examination of either knee 
since August 2004.

The veteran should also be asked to 
identify any private clinical records, 
including private emergency department 
records, since September 20, 2004, or any 
alternative types of records, which might 
assist him to substantiate the severity of 
knee disability.

3.   The veteran should be afforded VA 
examination of the right knee and of the 
left knee as necessary to identify the 
severity of any and all symptoms of knee 
disability.  The claims file must be 
available to the examiner(s) for review 
prior to the examination.  The examiner 
should review relevant service medical 
records and relevant post-service clinical 
records, including VA examinations 
conducted since September 2004 and VA and 
private clinical records since September 
2004.  After this information has been 
reviewed, the veteran should be examined.

Then, the examiner(s) should describe any 
and all manifestations of knee disability, 
including active and passive range of 
motion of each knee, and when pain begins 
with each motion.  The examiner should 
describe the objective manifestations of 
pain.  The examiner(s) should describe any 
instability or locking, including with 
repetitive motion.  To the extent 
possible, the degree of additional range 
of motion loss due to pain, weakened 
movement, excess fatigability, or 
incoordination should be noted, including 
during flare-ups or with repetitive 
motion.  If the examiner(s) is/are unable 
to describe additional limitations during 
exacerbation, flare-ups, or with 
repetitive motion, the examiner(s) should 
so state.  .

The examiner(s) should address the 
veteran's contention that his knees lock, 
give way, or otherwise do not function 
properly, and that he is unstable.  If any 
functional limitation of either knee is 
attributable to a cause other than the 
veteran's service-connected knee Osgood-
Schlatter's disease, the examiner should 
so state.  

The examiner(s) should describe functional 
impairment or limitation of motion due to 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement.  If 
there is any other objective manifestation 
of service-connected right knee disability 
or left knee disability, the examiner(s) 
should so state.  

4.  After completion of the above and any additional 
development deemed necessary, the expanded record 
should be reviewed and it should be determined if the 
veteran's claim can be granted.  If the claim is not 
granted, the veteran and his representative should be 
furnished an appropriate supplemental statement of 
the case (SSOC), and be afforded an opportunity to 
respond.  Thereafter, the case should be returned to 
the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJOIRIE A. AUER,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



